Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 January 10, 2007 Geostar Minerals Corporation 706-15venue Surrey, British Columbia Canada V3R 0N2 Ladies and Gentlemen: RE: South Ridge Pursuant to an agreement between Geostar Minerals Corporation and Andriy Protskiv dated November 3, 2006, Andriy Protskiv, the owner of the claims, will hold in trust for Geostar Minerals Corporation, a 100% undivided interest in the subject claims under the terms of the agreement: Claim Number of Units Record Number Expiration Date South Ridge 4 519328 November 1, 2007 Andriy Protskiv will deliver full title on demand to Geostar Minerals Corporation when all terms and conditions have been met regarding the aforementioned agreement. Yours truly, ANDRIY PROTSKIV Andriy Prostskiv
